Citation Nr: 1722061	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 for a child born to a Vietnam veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1970.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2016, the appellant was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDINGS OF FACT

1.  The appellant's father is a Veteran who served in the Republic of Vietnam. 

2.  The appellant's mother is not a veteran, and did not serve in the Republic of Vietnam. 

3.  The appellant is not shown to suffer from spina bifida or any of the other applicable birth defects.


CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1805  for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2016). 

2.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1815  for a child of a female Vietnam veteran born with covered birth defects have not been met.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During her hearing, held in October 2016, the appellant asserted that her hearing loss resulted from her father's exposure to Agent Orange while he served in Vietnam.  She denied having spina bifida.  In addition, she has conceded that her mother did not serve in Vietnam, but argues that she is entitled to the claimed benefits because her father served in Vietnam.  See appellant's notice of disagreement, received in April 2011.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805 (a), 1812, 1815 (West 2014); 38 C.F.R. §§ 3.814 (a), 3.815 (2016). 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814 (c)(1) (2016). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(3).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815 (West 2015); 38 C.F.R. § 3.815 (2016). 

The Veteran's (i.e., the appellant's father's) discharge (DD Form 214) shows that he had service in the Republic of Vietnam between April 1968 and April 1969.  His awards include the Vietnam Service Medal, and the Vietnam Campaign Medal.  The Board finds that the Veteran is shown to have had service in the Republic of Vietnam during the Vietnam era. 

In October 2010, the appellant submitted a VA Form 21-0304 (Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans).  She indicated that the Veteran had Vietnam service, but that her mother had no Vietnam service, that she was born in July 1974, and that her hearing loss was first diagnosed in 1977.  

The Board further finds that the appellant is not entitled to other compensation under the applicable law or VA regulations.  With regard to spina bifida, the appellant has denied having this disorder, and there is no medical evidence of record to show that she has spina bifida.  Although the appellant's father is a Veteran who had service in the Republic of Vietnam between April 1968 and April 1969, VA compensation is only payable to the appellant if she (the appellant) has been found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2015); 38 C.F.R. §§ 3.814, 3.815 (2016).  Accordingly, the claim must be denied.  

With regard to application of U.S.C.A. § 1815, the record does not show any military service (including in particular in the Republic of Vietnam) for the appellant's mother, and thus the appellant does not qualify for a monthly allowance on the basis of other birth defects (as listed above), as she is not the child of a biological mother who is a Vietnam veteran.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2015); 38 C.F.R. § 3.815 (2016). 

As the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815.

Duties to Notify and Assist

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance with the duties to notify and assist is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this regard, the Board notes that in October 2010, the appellant filled out an authorization for the release of medical records, and that the RO has not obtained this evidence.  During her hearing, held in October 2016, it was agreed that the record would be held open for 60 days so that she could submit her treatment records and any other evidence she may have in support of her claim.  There is no record to show that any additional evidence has been received.  With regard to her medical treatment records, as explained above, the appellant fails to meet the legal criteria for the benefits she is seeking, and as such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159 (d).  Any failure to obtain this evidence is harmless error, as the appellant's claims fail as a matter of law.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duties to notify and assist do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 for a child born to a Vietnam veteran is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


